AO 246 (Rev. 01/14- Fresno) Probation Order Under 18 U.S.C. § 3607


                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Eastern District of California

UNITED STATES OF AMERICA,                                                  )
                  v.                                                       )
                                                                           ) Case No. 1:18-PO-00106-SAB
                   CELESTE FRIESEN,                                        )
                                                                           )
                            Defendant                                      )
                                           PROBATION ORDER UNDER 18 U.S.C. § 3607

         The defendant having been found guilty of an offense described under 36 C.F.R. Section 2.35(b)(2) and it
appearing that the defendant (1) has not, prior to the commission of such offense, been convicted of violating a federal or
state law relating to controlled substances, and (2) has not previously been the subject of a disposition under this
subsection,
         IT IS ORDERED: The defendant is placed on probation as provided in 18 U.S.C. § 3607 for a period of
12 MONTHS, expiring on 11/15/2019, without a judgment of conviction first being entered. The defendant must
comply with the standard conditions of probation set forth in this order, and the following conditions found on page two:
1. The defendant's probation shall be unsupervised by the probation office.
2. The defendant is ordered to obey all federal, state, and local laws.
3. The defendant shall notify the court and, if represented by Counsel, your counsel of any change of address and
    contact number.
4. The defendant must attend Narcotics Anonymous classes once a week for 8 months and provide proof
     to the Court upon request.
5. Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of probation. defendant shall notify
     the court of any material change in defendant's economic circumstances that might affect defendant's ability to pay the full
     financial obligation.
6.   The defendant is ordered to personally appear for a Probation Review Hearing on 9/19/2019 at 10:00 a.m. before U.S.
      Magistrate Judge Stanley A. Boone. A status report regarding the Defendant’s performance on probation shall be filed 14 days
      prior to the Probation Review Hearing.
7.   The defendant shall report to the U.S. Marshal’s office for processing.
8.   The defendant shall pay a fine of $600.00 and a special assessment of $10.00 for a total financial obligation of $610.00.
      The defendant shall make monthly payments of $60.00 beginning on 12/15/2018 and each month thereafter on the 15th.
       Payments shall be mailed to:
       CENTRAL VIOLATIONS BUREAU
       PO BOX 71363
       Philadelphia, PA 19176-1363
       1-800-827-2982
9.    If the defendant is not timely paying her financial obligations as of 6/1/2019, then she is to perform 150 community service
      hours.




             Nov 16, 2018
                                                                                       STANLEY A. BOONE
                                                                                    United States Magistrate Judge



                                                              Defendant’s Consent
         I have read the proposed probation order under 18 U.S.C. § 3607 and the conditions of probation. I understand
that if I violate any conditions of probation, the court may enter a judgment of conviction and proceed as provided by
law. I consent to the entry of the order.
         I also understand that, if I have not violated any condition of my probation, the court, without entering a
judgment of conviction, (1) may dismiss the proceedings and discharge me from probation before the expiration of the
term of probation, or (2) must dismiss the proceedings and discharge me from probation at the expiration of the term of
probation.
                                                                       ________________________________
                                                                       Signature of Defendant

                                                                       _________________________________
                                                                       Signature of Defendant’s Attorney
 AO 246 (Rev. 01/14) Probation Order Under 18 U.S.C. § 3607 (Page 2)


                                                            Conditions of Probation

While on probation, you must also:

    1. The Defendant shall pay a fine of $___ and a special assessment of $___ for a total financial obligation of
       $___, which shall be paid at the rate of ___, per month commencing on ___, and each month thereafter by
       the 15th of the month until paid in full. Payments shall be made payable to the Clerk, U.S.D.C., and mailed
       to:

         CENTRAL VIOLATIONS BUREAU
         PO BOX 71363
         Philadelphia, PA 19176-1363
         1-800-827-2982

    2. The Defendant shall pay a fine of $___ and a special assessment of $___ for a total financial obligation of
       $___, which shall be paid at the rate of ___, per month commencing on ___, and each month thereafter by
       the 15th of the month until paid in full. Payments shall be made payable to the Clerk, U.S.D.C., and mailed
       to:

         CLERK U.S.D.C.
         2500 Tulare Street, Rm 1501
         Fresno, CA 93721

    3. Pursuant to 18 USC § 3572(d)(3), while on probation and subject to any financial obligation of probation.
       Defendant shall notify the court of any material change in Defendant's economic circumstances that might
       affect Defendant's ability to pay the full financial obligation.

    4. The Defendant is ordered to personally appear for a Probation Review Hearing on ___ at 10:00 am before
       U.S. Magistrate Judge Stanley Boone. A status report regarding the Defendant's performance on probation
       shall be filed 14 days prior to the Probation Review Hearing.

         OTHER

    5. The Defendant shall complete ___ hours of community service. The Defendant shall perform and complete
       the community service hours by _________.

    6. The Defendant shall complete an Anger Management course; the Defendant shall have enrolled in an Anger
       Management Course by ____.

    7. The Defendant shall not drive a vehicle unless properly licensed and insured.

    8. The Defendant shall abstain from the use of possession of alcohol and not frequent establishments where the
       primary business is sale of alcohol.

    9. The Defendant shall attend _AA_|_NA_ time(s) weekly for ____ months of probation and file sworn proof
       of attendance to the Court and Government Officer, through Counsel, if represented.
